Exhibit 10.15

Non-Employee Director Compensation

Eligibility

Directors who are not employees of the Company or any of its subsidiaries and
who do not have a compensatory agreement providing for service as a director of
the Company or any of its subsidiaries.

Annual Retainer Schedule (paid quarterly in advance on
January 1, April 1, July 1 and October 1)

 

Retainer for each Director

   $ 23,000

Additional retainer for Chair of Compensation Committee and Nominating and
Governance Committee

   $ 2,500

Additional retainer for Chair of the Audit Committee

   $ 3,500

Expenses

Company pays directors’ reasonable travel, lodging, meals and other expenses
connected with their Board service.

Director Deferred Compensation

Independent outside directors are eligible to voluntarily defer 50% or 100% of
their retainer fees and to participate in the Director Stock Plan:

 

  •  

First election to participate must be made within 30 days of initial eligibility
for the plan. Subsequent elections must be made before the end of the year in
which services are to be performed. Once made, elections are irrevocable for
such year. Election in each year to be Alternative 1, 2 or 3:

Alternative 1:

 

  •  

Retainer fees are used to purchase company stock at market price at time that
retainer fee is payable. Stock is subject to restriction on transfer until
separation from service as a director.

Alternative 2:

 

  •  

Retainer fees are credited towards stock units equivalent to value of company
common stock at market price at time that retainer fee is payable. Stock units
are exchanged for equivalent shares of stock six months after separation from
service as a director.

Alternative 3:

 

  •  

Retainer fees are payable in cash but deferred until separation from service as
a director.